Citation Nr: 9926930	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  93-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for thyroid cancer as a 
result of occupational exposure in service to ionizing and/or 
non-ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board in February 1995 remanded the case 
to the RO for further development.  The case has recently 
been returned to the Board for appellate consideration.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has asserted, in essence, that her thyroid cancer 
was the result of claimed occupational exposure to ionizing 
and nonionizing radiation in her surveillance duties in 
service from July 1981 to September 1984.  The Board remanded 
the case for development in accordance with the holding in 
Earle v. Brown, 6 Vet. App. 558 (1994) and as required under 
38 C.F.R. § 3.311 for an occupational exposure claim.  The 
Board asked for treatment records, additional information 
from the veteran regarding her duties, military personnel 
records and other military data regarding her claimed 
participation in Project LFC (LaFite Clear, also known as 
Site III) and Project Search (Trufelsburg, West Berlin, 
Germany) and possible radiation exposure.

The RO obtained duplicates of documents previously of record 
including military records, a statement from the veteran in 
1996 responding to the remand inquiries and recent 
photographs of what may be described as a transmission tower 
that she indicated was a source of her radiation exposure.  

The RO inquiry to the Defense Special Weapons Agency 
(formerly known as the Defense Nuclear Agency) was returned 
in September 1997 with a suggested alternate source for 
information regarding occupational dosimetry data for Army 
personnel, the U.S. Army Medical Command, which the RO 
contacted in December 1997.  That agency advised the RO in 
February 1998 that the inquiry had been forwarded to another 
Army agency, the U.S. Army Center for Health Promotion and 
Preventive Medicine in Aberdeen Proving Ground, Maryland, for 
a search of radiation surveys.  

A RO report of contact in May 1998 indicated that the search 
had not been completed, but later in May a letter from the 
Army Medical Health Physics Program office was received at 
the RO that described the steps in the review process and 
asked for clarification from VA as to whether any additional 
information was being requested.  The letter provided points 
of contact and also asked for the veteran to provide all 
unclassified information that she could about the projects to 
assist in the determination of a possible exposure source.  
The RO in June 1998 sent a copy of the Board remand to the 
Army program manager.  

A RO report of contact in August 1998 shows that a Dr. Voss 
was contacted regarding the status of the investigation but 
that it apparently was not, as yet, completed.  Another 
correspondence from the RO in August 1998 indicates that 22 
pages of material regarding the veteran's inquiry had been 
telephonically transferred to Dr. Voss, but the document 
content was not otherwise described.  Follow up reports of 
contact dated in December 1998 and March 1999 are of record 
and in March 1999 it was noted that Dr. Voss had given a 
"negative response" that was not elaborated on.  The next 
pertinent communication is the RO letter to the veteran in 
March 1999 advising her that the case was being returned to 
the Board.  

VA has confirmed thyroid cancer which is a radiogenic disease 
listed under 38 C.F.R. § 3.311(b)(2) (1998) and it was 
manifested in the time prescribed in § 3.311(b)(5).  Section 
3.311(a)(1) of title 38 of the Code of Federal Regulations 
states that (1) in all cases in which it is established that 
a radiogenic disease first became manifest after service and 
after any applicable presumptive period, and (2) it is 
contended that the disease resulted from exposure to ionizing 
radiation in service, an estimate will be made as to the size 
and nature of the radiation dose or doses.

Section 3.311(a)(2) further provides that in claims such as 
this one in which the veteran contends occupational exposure 
a dose estimate is to be made by the VA Under Secretary for 
Health, after all available information relevant to any 
radiation dose the veteran may have received is obtained by 
the RO.  38 C.F.R. § 3.311(a)(2)(iii) (1998).  (Emphasis 
added).  

The Board has reviewed the development undertaken in light of 
the recent decision in Stegall v. West, 11 Vet. App. 268 
(1998) and is inclined to agree with the representative's 
argument in August 1999 for another remand as the record 
shows deficiencies in the development after the 1995 remand 
that could arguably be considered prejudicial to the claim as 
it concerns the matter on appeal.  First, the development set 
forth in § 3.311(a)(2)(iii) is not discretionary and the 
Board as well as the RO is bound by the regulations.  

Second, there is a report outstanding from a military agency 
that is critical to the claim that had not as yet been 
received.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, the Board did not locate in the record any evidence 
that the veteran was apprised of the request for information 
included in the May 1998 letter from the Army Medical Health 
Physics Program.  The Board is unable to conclude that the 
information transmitted by the RO after the May 1998 letter 
was such that no potential for prejudice existed by not 
communicating the request to her directly.  

In view of the recent legal precedent in Stegall as applied 
to the facts of this appeal, the case is again remanded for 
the following action:



1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
her for thyroid cancer.  After securing 
any necessary releases, the RO should 
obtain all such treatment records that 
have not been previously obtained.  This 
should include a complete record of VA 
medical treatment to the present time.  

The RO should afford the veteran the 
opportunity to submit competent 
scientific or medical evidence that her 
thyroid cancer may be induced by exposure 
to nonionizing radiation.  This may 
consist of a statement from any physician 
who has treated her for thyroid cancer 
identifying the evidence that has found 
papillary carcinoma of the thyroid 
attributable to such exposure.

2.  The RO should also provide the 
veteran with a copy of the May 14, 1998, 
letter from the U.S. Army Center for 
Health Promotion and Preventive Medicine, 
Medical Health Physics Program, and ask 
that she provide information requested on 
page 2 and return her response to the RO 
for forwarding to the Army agency. 

3.  The RO should again contact the U.S. 
Army Center for Health Promotion and 
Preventive Medicine, Medical Health 
Physics Program, Aberdeen Proving Ground, 
Maryland 21010-5422, and provide any 
information from the veteran obtained 
through the above mentioned development.  




The RO should ask that the agency to 
provide a copy of any report completed in 
connection with the investigation of the 
veteran's claim initiated in early 1998 
or advise as to the anticipated 
completion date.  The agency should be 
reminded that any information they may 
have regarding potential dose information 
for ionizing and nonionizing for the 
veteran should be provided as it would 
assist the VA Under Secretary for Health 
in the determination of a dose estimate 
for the veteran.  All interagency 
contacts should be documented in the 
claims folder.

4.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may possess 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  Thereafter, the RO should 
undertake further development in 
accordance with § 3.311(a)(2)(iii), 
specifically referral to the Under 
Secretary for Health for the preparation 
of a dose estimate, which may include a 
determination of no exposure, and then 
any further development under 38 C.F.R. 
§ 3.311(c) as provided under § 3.311(b) 
as applicable.  

5.  The RO should ensure that all likely 
sources that may possess information of the 
veteran's claimed exposure to nonionizing 
radiation have been contacted.  If it is 
determined that the veteran was exposed to 
such radiation, as claimed, the issue should 
be further developed to the extent deemed 
necessary to insure an informed determination 
as discussed in Rucker v. Brown, 10 Vet. App. 
67 (1997). 

6.  After the foregoing has been completed to 
the extent possible, the RO should review the 
veteran's claim on the basis of claimed 
exposure to ionizing and nonionizing 
radiation, with consideration of the holding 
in Stegall concerning the adequacy of remand 
development from the standpoint of the 
potential for prejudice in any noncompliance 
with the remand order.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should prepare a comprehensive 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  The purpose of this REMAND is to 
ensure compliance with the requirements of due process.  The 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant unless she is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


